         Case 2:21-cv-00029-BLW Document 16 Filed 02/03/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO


  TCF INVENTORY FINANCE, INC.,
                                                     Case No. 2:21-cv-00029-BLW
         Plaintiff,

  v.
                                                     ORDER GRANTING MOTION
  CCB SERVICES, LLC,                                 FOR PREJUDGMENT
  MATTHEW EUGENE SHARDY, and                         WRIT OF POSSESSION
  STEPHANIE ANN SHARDY,

         Defendants.


       This matter is before the Court on the Motion for Prejudgment Writ of Possession (the

“Motion”) filed by the Plaintiff TCF Inventory Finance, Inc. (“TCFIF”) and the Order to Show

Cause (“Show Cause Order”) issued by this Court directing Defendant CCB Services, LLC

(“Borrower”) to appear and show cause why a Writ of Possession should not issue based on the

facts stated in the Motion supported by the Declaration of Brian Edge. Notice of the Motion and

Show Cause Order have been provided. Counsel for TCFIF appeared by Zoom. Borrower did

not file or serve a written response or appear. Based on the findings stated on the record, good

cause exists to grant the relief requested in the Motion. Accordingly,

       IT IS HEREBY ORDERED that the Motion for Prejudgment Writ of Possession (Dkt.

9) is Granted as provided herein.

       IT IS FURTHER ORDERED that TCFIF is entitled to immediate pre-judgment

possession of the Subject Collateral (listed on Exhibit 1 attached hereto) and Borrower is hereby

ordered to tender possession of the Subject Collateral to TCFIF (or its agents).

       IT IS FURTHER ORDERED that upon TCFIF posting a replevin bond in the amount

of $350,000, the Clerk shall issue a Writ of Possession directing the United States Marshals
         Case 2:21-cv-00029-BLW Document 16 Filed 02/03/21 Page 2 of 2




Service to search for and seize the Subject Collateral by removing it from the possession of

Borrower and delivering over the Subject Collateral to TCFIF (or its agents) provided that

TCFIF pay the reasonable fees and expenses of the U.S. Marshals Service in executing the Writ

of Possession.

       IT IS FURTHER ORDERED that upon taking possession of the Subject Collateral,

TCFIF may dispose of the property as provided in the parties’ agreement.

                                                    DATED: February 3, 2021


                                                    _________________________
                                                    B. Lynn Winmill
                                                    U.S. District Court Judge




                                                2
